Citation Nr: 0605316	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for left 
acromioclavicular separation, status post surgical repair, 
rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active military service from February 1985 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Winston-Salem, 
North Carolina.  The appellant appeared at a Travel Board 
hearing before the undersigned in December 2005.  A 
transcript of that hearing testimony is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that in September 1985 the 
veteran suffered a left acromioclavicular separation with 
surgical repair.  Also during service the veteran had 
bilateral chondromalacia patella.  He ultimately was boarded 
out of service based on his bilateral knee impairment. 

The veteran was afforded recent VA examinations of the left 
shoulder in May 2001 and June 2003.  At a the Travel Board 
hearing in December 2005, the veteran testified that he had 
an additional injury to the left shoulder in the spring of 
2004, after the most recent VA examination, with treatment 
for that re-injury at the Durham VA Medical Center (VAMC), 
where he was told that there was an increasing gap in the 
shoulder and surgical repair would probably be necessary.  No 
records of that 2004 left shoulder treatment are contained in 
the claims folder.  The veteran also testified that the left 
shoulder disorder has grown progressively worse.  

Under the Veterans Claims Assistance Act (VCAA) the VA has an 
enhanced duty to notify the claimant of information and 
evidence necessary to substantiate a claim, and to assist in 
development of the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  Procedural due 
process, including pursuant to the VCAA, requires that the RO 
review recent VA treatment records pertaining to the 
veteran's service-connected status post left 
acromioclavicular separation, and to obtain a VA examination 
to ascertain the current level of disability.  VA has a 
continuing obligation to obtain all relevant and pertinent 
records, and a claimant does not have to request a particular 
record in order for the duty to assist to arise.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  VA regulations require 
that each disability be viewed in relation to its history 
both in the examination and in the evaluation of the 
disability. 38 C.F.R. § 4.1 (2005).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review, including the recent treatment in 2004, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence, to include any outstanding VA 
treatment records up to the present 
time.  This should include Durham VAMC 
records of treatment following the 
veteran's reported left shoulder 
separation in 2004, together with all 
other recent treatment records from that 
facility.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination 
to address the nature and severity of 
the veteran's status post left 
acromioclavicular separation.  The 
claims folders must be made available 
for review for the examination, and the 
examiner must note review in the report.  
The examiner should note in particular 
records of recent treatment for the 
condition following re-separation of the 
shoulder 2004.  Any additional, 
necessary, non-invasive tests or studies 
should be conducted.  Based on review of 
the claims folder and clinical findings, 
the examiner should provide an 
evaluation of the nature and extent of 
disability associated with the status 
post left acromioclavicular separation, 
and the degree to which this injury 
results in impairment of functioning 
under ordinary conditions of life, 
including employment.  The examiner 
should also comment on the presence or 
absence of any associated arthritis, and 
any resulting functional effects.  All 
ranges of motion of affected joints in 
all planes should be addressed.  The 
examiner should also comment on whether 
pain, pain on use, incoordination, 
excess fatigability, or weakness is 
present as a result of the status post 
left acromioclavicular separation, and 
if so, this should be expressed in terms 
of increased limitation of functional 
motion, if possible.  

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim. If the 
maximal benefit for the claimed status 
post left acromioclavicular separation 
is not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded the appropriate time to reply.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


